Electronically Filed
                                                        Supreme Court
                                                        SCWC-12-0000662
                                                        21-NOV-2012
                                                        08:51 AM



                         SCWC-12-0000662

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                        LIVIA M. SCOTTO,
                 Petitioner/Plaintiff-Appellant,

                                vs.

    STATE OF HAWAI#I, DEPARTMENT OF HUMAN SERVICES, ET. AL.,
               Respondents/Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-12-0000662; CIV. NO. 11-1-002757)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Petitioner Livia M. Scotto's petition for writ of

certiorari, filed on October 17, 2012, is hereby rejected.

          DATED: Honolulu, Hawai#i, November 21, 2012.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack